Name: Commission Regulation (EC) No 1859/94 of 27 July 1994 temporarily suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 94 Official Journal of the European Communities No L 192/47 COMMISSION REGULATION (EC) No 1859/94 of 27 July 1994 temporarily suspending the advance fixing of export refunds on poultrymeat concerning the advance fixing of the refund ; whereas applications are, for speculative purposes, being submitted for the advance fixing of the refund as a result ; whereas the advance fixing of refunds should therefore be suspended immediately, with no action being taken on applications already lodged but not . yet dealt with , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1574/93 (2), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for poultrymeat products were fixed by Commission Regulation (EC) No 1 703/94 (4) ; Whereas consideration of the situation on the market in poultrymeat reveals the existence of a number of problems arising from the application of the provisions HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products referred to in Article 1 of Regulation (EEC) No 2777/75 is suspended on 28 and 29 July 1994. Article 2 This Regulation shall enter into force on 28 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p. 77 . 0 OJ No L 152, 24 . 6 . 1993, p. 1 . (') OJ No L 282, 1 . 11 . 1975, p. 90 . (4) OJ No L 180 , 14 . 7 . 1994, p. 9 .